DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species II, Subspecies IIB (claims 1-4, 6-17 and 19-21) in the reply filed on 12/30/2020 is acknowledged.
In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered), (see MPEP § 714[R6]).
The status of non-elected claims 5 and 18 must be indicated as (Withdrawn).

Claim Objections
Claim 4 is objected to because of the following informalities:  lines 3-4, the limitation “a yellow-green emitting layer; or a red emitting layer and green emitting layer, and…” needs to be changed to “a yellow-green emitting layer, or a red emitting layer and green emitting layer; and…” .  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  lines 3-4, the limitation “a yellow-green emitting layer; or a red emitting layer and green emitting layer, and…” needs to be changed to “a yellow-green emitting layer, or a red emitting layer and green emitting layer; and…” .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 14-15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Independent claim 1 (and dependent claims 2-4 and 6-12 dependent thereon), lines 2-7, the limitation “a substrate comprising: a first subpixel; a second subpixel; and a third subpixel; an insulating layer on the substrate, the insulating layer comprising a trench; a first electrode in each of the first to third subpixels on the insulating layer” is unclear.  It is unclear because on one hand, it claims “a substrate comprising: a first subpixel; a second subpixel; and a third subpixel” (a substrate corresponds to elements 100 and 200 in Fig. 2), but on the other hand, it claims “each of the first to third subpixels [formed] on the insulating layer [300]” that is separated from the substrate.
● Claim 14 recites the limitation "the trench" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
● Claim 15, line 2, the limitation “an insulating layer between the substrate and the first electrode” is unclear.  It is noted that claim 15 depends from claim 13.  Claim 13 recites “a substrate comprising: a first sub pixel; a second subpixel; and a third subpixel; a first electrode in each of the first to third subpixels”.  Therefore, claim 15 is unclear because on one hand, it claims “a substrate comprising: a first subpixel; a second 
● Dependent claim 16, last 2 lines, the limitation “the at least some of the emission layer comprises the first stack and the charge generation layer” is unclear.  It is noted that claim 16, lines 2-6, claims “the emission layer comprises: a first stack…; and a charge generation layer…”  Therefore, the limitation “the at least some of the emission layer comprises the first stack and the charge generation layer” in last 2 lines is unclear because it seems that it is repeated from the limitations recited in lines 2-6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinbo et al (US 2017/0271421).
Jinbo (Figs. 1 and 2A) discloses an electroluminescent display device, comprising: a substrate 21 comprising: a first subpixel 40; a second subpixel 40; and a third subpixel 40; an insulating layer 81 ([0119]) on the substrate, the insulating layer 81 comprising a trench 11 (corresponding to 1st trench annotated in Fig. 1B below); a first electrode 23 ([0070]) in each of the first to third subpixels 40 on the insulating layer; an st trench) is in a boundary between the first subpixel and the second subpixel, and wherein the trench 11 (or 1st trench, see Fig. 1B reproduced below) is not in a boundary between the second subpixel and the third subpixel.

[AltContent: textbox (“trench” (or 1st trench) not between 2nd and 3rd pixels)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd trench between 2nd and 3rd pixels)]           
    PNG
    media_image1.png
    236
    299
    media_image1.png
    Greyscale


Regarding claims 2, 7, 9 and 10, Jinbo (Figs. 1, 2A and 6B) further discloses: at least some of the emission layer 24 is noncontiguous inside the trench (Fig. 2A); the first subpixel, the second subpixel, and the third subpixel are provided in a horizontal arrangement structure; the horizontal arrangement structure comprises a plurality of rows along a vertical direction; and the trench has a contiguous straight-line structure along the vertical direction (Fig. 6B); a fence structure 82 surrounding a periphery of the first electrode 23 and directly contacting the trench 11; and the first subpixel is configured to emit blue light; the second subpixel is configured to emit one of: red light .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2012/0248475).
Regarding claim 13, Yamada (Fig. 3-5) discloses an electroluminescent display device, comprising: a substrate comprising: a first sub pixel 10B; a second subpixel 10G; and a third subpixel 10R; a first electrode 13 ([0070]) in each of the first to third subpixels; an emission layer 14 ([0071]) on the first electrode, the emission layer 14 being in the first to third subpixels and in a boundary area between each of the first to third subpixels, the entire emission layer 14 being contiguous from the second subpixel 10G to the third subpixel 10R (see Fig. 5); and a second electrode 15 ([0062]) on the emission layer.
Yamada’s Fig. 4 does not disclose at least some of the emission layer 14 being noncontiguous in the boundary area between the first subpixel and the second subpixel.
However, Yamada (Figs. 31-32) teaches another embodiment of an electroluminescent display device comprising: at least some of the emission layer 14 being noncontiguous in the boundary area between the first subpixel 10B and the 
Regarding claims 14-15 and 20, Yamada (Figs. 3-5 and 32) further discloses: the trench 30 is in the boundary area between the first subpixel and the second subpixel; and the at least some of the emission layer is noncontiguous inside the trench (Fig. 32); an insulating layer 21 ([0064]) between the substrate and the first electrode 13, wherein the trench 30 is in the insulating layer 21; and the first subpixel 10B is configured to emit blue light; the second subpixel 10G is configured to emit one of: red light and green light; and the third subpixel 10R is configured to emit the other of: the red light and the green light. 
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2012/0248475) in view of Hatano et al (US 2014/0103385).
Regarding claim 16, Yamada does not disclose the emission layer comprises: a first stack configured to emit first-colored light; a second stack configured to emit second-colored light different from the first- colored light; and a charge generation layer between the first stack and the second stack; and the at least some of the emission layer comprises the first stack and the charge generation layer.
However, Hatano (Figs. 12-13) teaches a display device comprising: an emission layer comprises: a first stack 87 configured to emit first-colored light; a second stack 85 configured to emit second-colored light different from the first- colored light; and a 
Regarding claim 17, Hatano (Figs. 12-13) further teaches: the first stack 87 comprises red and green emitting layers; and the second stack 85 comprises a blue emitting layer.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2012/0248475) in view of Liu (US 6,914,649).
Yamada (Figs. 3 and 31-32) further discloses another first subpixel 10R adjacent to the first subpixel 10B, wherein the emission layer is noncontiguous from the first subpixel 10R to the another first subpixel 10R (Fig. 32). 
Yamada does not disclose the another first subpixel being configured to emit a same-colored light as the first subpixel.
However, Liu (Fig. 4) teaches display device comprising a plurality of pixel arrays each having another first subpixel G or B adjacent to the first subpixel G or B and being configured to emit a same-colored light as the first subpixel.  Accordingly, it would have been obvious to modify the display device of Yamada by arranging another first subpixel adjacent to the first subpixel and being configured to emit a same-colored light as the first subpixel in order to increase the area of a single color of the sub-pixel group, as taught by Liu (column 3, lines 59-62).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2012/0248475) in view of Daniels (US 2007/0014916).
Yamada does not disclose a lens array spaced apart from the substrate; and a receiving case configured to accommodate the substrate and the lens array therein.
However, Daniels (Figs. 62-65) teaches a head mounted display comprising a lens array 52 ([0321]) spaced apart from the substrate; and a receiving case (i.e., goggle) configured to accommodate the substrate and the lens array therein.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the display device of Yamada in a head mounted display as taught by Daniels in order to achieve the predicable result of implementing a stereoscopic
goggles ([0319]).
Claims 11, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al (US 2017/0271421).
Regarding claim 11, Jinbo does not disclose an interval between the first electrode of the first subpixel and the first electrode of the second subpixel is larger than an interval between the first electrode of the second subpixel and the first electrode of the third subpixel.
However, it would have been obvious to the skilled in the art before the effective filing date of the invention to try all possible intervals, i.e. to make an interval between the first electrode of the first subpixel and the first electrode of the second subpixel being larger than an interval between the first electrode of the second subpixel and the first electrode of the third subpixel, as set forth in KSR. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007). It appears that these changes produce no functional differences and therefore would have been obvious. 
Regarding claim 13, Jinbo (Figs. 7A-7B) discloses an electroluminescent display device, comprising: a substrate 21 comprising: a first subpixel 40; a second subpixel 40; and a third subpixel 40; a first electrode 23 ([0070]) in each of the first to third subpixels 40; an emission layer 24 ([0079]) on the first electrode, the emission layer 24 being in the first to third subpixels 40 and in a boundary area between each of the first to third subpixels, the entire emission layer 24 being contiguous from the second subpixel to the third subpixel; and a second electrode 25 on the emission layer.
Jinbo’s Fig. 7 does not disclose at least some of the emission layer being noncontiguous in the boundary area between the first subpixel and the second subpixel.
However, Jinbo (Fig. 2A) teaches another embodiment of an electroluminescent display device comprising: at least some of the emission layer 24 being noncontiguous in the boundary area between the first subpixel and the second subpixel.  Accordingly, it would have been obvious to modify the display device of Fig. 7 by forming at least some of the emission layer 24 being noncontiguous in the boundary area between the first subpixel and the second subpixel as taught by Fig. 2A because such modification would suppress the mixture of colors between adjacent first and second subpixels ([0097]). 
Regarding claims 14-15 and 20, Jinbo (Fig. 2A) further discloses: the trench 11 is in the boundary area between the first subpixel and the second subpixel 40; and the at least some of the emission layer 24 is noncontiguous inside the trench; an insulating .
Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al (US 2017/0271421) in view of Hatano et al (US 2014/0103385).
Regarding claims 3 and 16, Jinbo further discloses the emission layer 24 is noncontiguous inside the trench (Fig. 2A), but  does not disclose the emission layer comprises: a first stack configured to emit first-colored light; a second stack configured to emit second-colored light different from the first- colored light; and a charge generation layer between the first stack and the second stack; and the at least some of the emission layer comprises the first stack and the charge generation layer.
However, Hatano (Figs. 12-13) teaches a display device comprising: an emission layer comprises: a first stack 87 configured to emit first-colored light; a second stack 85 configured to emit second-colored light different from the first- colored light; and a charge generation layer 86 between the first stack and the second stack; and the at least some of the emission layer comprises the first stack and the charge generation layer.  Accordingly, it would have been obvious to form the emission layer of Jinbo including a first stack, a second stack and a charge generation layer with the structures as set forth above, in order to provide a desired light color which is required by the applications, as taught by Hatano ([0012]).
.
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al (US 2017/0271421) in view of Liu (US 6,914,649).
Jinbo (Figs. 1 and 2A) further discloses another first subpixel 40 adjacent to the first subpixel 40, wherein the trench (corresponding to 1st trench annotated in Fig. 1B reproduced above) is not in a boundary between the first subpixel and the another first subpixel (claim 6), and wherein the emission layer 24 is noncontiguous from the first subpixel to the another first subpixel (claim 19). 
Jinbo does not disclose the another first subpixel being configured to emit a same-colored light as the first subpixel.
However, Liu (Fig. 4) teaches display device comprising a plurality of pixel arrays each having another first subpixel G or B adjacent to the first subpixel G or B and being configured to emit a same-colored light as the first subpixel.  Accordingly, it would have been obvious to modify the display device of Jinbo by arranging another first subpixel adjacent to the first subpixel and being configured to emit a same-colored light as the first subpixel in order to increase the area of a single color of the sub-pixel group, as taught by Liu (column 3, lines 59-62).
Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al (US 2017/0271421) in view of Daniels (US 2007/0014916).
Jinbo does not disclose a lens array spaced apart from the substrate; and a receiving case configured to accommodate the substrate and the lens array therein.

stereoscopic goggles ([0319]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al (US 2017/0271421) in view of Kim et al (US 2017/0279079).
Jinbo further discloses a fence structure 82 surrounding a periphery of the first electrode 23, but does not disclose the fence structure 82 not directly contacting the trench.
However, Kim (Fig. 5) teaches a display device comprising a fence structure 219 surrounding a periphery of the first electrode 231 and not directly contacting the trench. 
Accordingly, it would have been obvious to form the fence structure of Jinbo not directly contacting the trench since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It appears that these changes produce no functional differences and therefore would have been obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/           Primary Examiner, Art Unit 2817